Per Curiam.
The plaintiff appeals from the granting by the trial court of the defendants’ motion for summary judgment. The underlying action was a petition for a new trial based on newly discovered evidence.
The trial court, in its memorandum of decision, concluded that the petition for a new trial was an attempt to retry a prior action for legal malpractice without having taken an appeal from the judgment therein, under the guise of claiming newly discovered evidence. It further concluded that no relevant or material fact was placed in issue, and that the defendant was entitled to judgment as a matter of law.
Our review of the record and the affidavits and supporting documents filed with the defendants’ motion for summary judgment fully supports the court’s finding that there was no genuine issue as to any material fact and that the defendant was entitled to judgment *805as a matter of law. Strada v. Connecticut Newspapers, Inc., 193 Conn. 313, 317, 477 A.2d 1005 (1984); Town Bank & Trust Co. v. Benson, 176 Conn. 304, 309, 407 A.2d 971 (1978).
There is no error.